Case 4:20-cv-11658-MFL-APP ECF No. 37, PageID.370 Filed 02/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JADA MARIE VAUGHN,

             Plaintiff,                            Case No. 20-cv-11658
                                                   Hon. Matthew F. Leitman
v.

BRIAN WILSON, et al.,

          Defendants.
________________________________________________________________/

         ORDER (1) GRANTING DEFENDANTS’ MOTION TO SEAL
     (ECF No. 26); AND (2) GRANTING IN PART AND DENYING IN PART
             DEFENDANTS’ MOTION TO DISMISS (ECF No. 27)

        On October 5, 2020, Defendants Correct Care Solutions (“CCS”), Danielle

Veatch, Joyce Woodiwiss, and Evan Soltis filed two motions: (1) a motion to seal

certain medical records and (2) a motion to dismiss the claims brought against them

by Plaintiff Jada Marie Vaughn in her First Amended Complaint. (See Mot. to Seal,

ECF No. 26; Mot. to Dismiss, ECF No. 27.) The Court held a video hearing on the

two motions on February 3, 2021. (See Notice of Hearing, ECF No. 36.) For the

reasons stated on the record during the motion hearing, IT IS HEREBY

ORDERED as follows:

      The motion to seal (ECF No. 26) is GRANTED;

      The motion to dismiss (ECF No. 27) is GRANTED with respect to the claims

        brought against CCS and Defendant Woodiwiss; and


                                        1
Case 4:20-cv-11658-MFL-APP ECF No. 37, PageID.371 Filed 02/03/21 Page 2 of 2




    The motion to dismiss (ECF No. 27) is DENIED with respect to the claims

      brought against Defendants Veatch and Soltis.

      If, during discovery, Vaughn discovers information that would allow her, in

good faith, to reassert her dismissed claims against CCS and/or Woodiwiss, she may

promptly file a motion for leave to file a Second Amended Complaint. If Vaughn

timely files such a motion, the Court will carefully consider it and consider all

arguments Defendants may make in opposition to the motion.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE


Dated: February 3, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2021, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        2
